Consolidated appeals by defendant (1) from a judgment of the Supreme Court, Suffolk County, rendered April 18, 1974, convicting him of murder, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated September 7, 1976, which, after a hearing, denied his application to vacate the judgment of conviction and order a new trial on the ground that he was mentally incompetent at the time of trial. Judgment and order affirmed. There is no proof to indicate that defendant was not competent to stand trial. If any error was committed at the trial, it could not, under the facts in this record, have been reversible as the proof of defendant’s guilt was overwhelming (see People v Crimmins, 36 NY2d 230). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.